DETAILED ACTION
Applicants’ arguments, filed 7 December 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/110,965, filed 6 November 2020, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the ‘965 application fails to provide adequate support for claims 28 and 62-66. This is because claims 28 and 62-66 recite a mRNA encoding an antigen for respiratory syncytial virus (RSV), and this is not disclosed by the ‘965 application.


Multiple Numerical Ranges in Claim – No Indefiniteness Rejection
Various instant claims include multiple numerical ranges in the same claim. For example, claim 12 recites a lipid nanoparticle with an average diameter of 30-200 nm or 80-150 nm. This claim language is acceptable and is not subject to a rejection under 35 U.S.C. 112(b) for including broad and narrow ranges. This is because the broad and narrow ranges are clearly present in the alternative, so it is not unclear as to which numerical ranges are limiting. In addition, the rationale in the paragraph reproduced below supports the examiner’s decision not to reject such broad and narrow ranges as indefinite.
According to MPEP 2173.05(h)(I), last paragraph in section, the double inclusion of an element by members of a Markush group is not, in itself, sufficient basis for objection to or rejection of claims. Rather, the facts in each case must be evaluated to determine whether or not the multiple inclusion of one or more elements in a claim renders that claim indefinite. The mere fact that a compound (or in this case, a composition) may be embraced by more than one member of a Markush group recited in the claim does not necessarily render the scope of the claim unclear. For example, the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." In this case, the broader numerical range may be equivalent to “halogen” and the narrower numerical range may be equivalent to “chloro.” As such, a Markush group reciting both the broad range and a narrow range fully within the scope of the broad range as an alternative is understood to be definite in view of the guidance provided by MPEP 2173.05(h)(I).
This rationale applies to other claim limitations that recite multiple numerical ranges in the alternative, such as the ratio of aqueous to amphiphilic solution in claim 45.
Optional Limitations: The instant claims recite various optional limitations using the word “optional” or “optionally”, and recite limitations using the phrase “and/or.” This is understood to be acceptable claim language because there is no ambiguity as to which alternatives are required by the claims. As such, no rejections on the grounds of indefiniteness have been written over claims reciting the term “optional” or “optionally.” See MPEP 2173.05(h)(II).

“Prevention” and “Prophylactic” – No Rejection for Lack of Enablement
The instant claims recite the term “preventing” (e.g. preventing influenza in claim 49). The examiner notes that claims drawn to methods of prevention can oftentimes lack enablement and be rejected under 35 U.S.C. 112(a). However, in this case, the instant claims and the instant application is drawn to vaccination by administering a composition to elicit an immune response. See the instant specification on page 1, paragraph 003, which discloses mRNA based vaccines. The skilled artisan would have been aware that vaccines are administered to a patient with the intention of that patient’s immune system responding to the vaccine. The immune response to the vaccine may then prevent the patient from developing the disease in the future should the patient encounter the pathogen against which the patient was vaccinated. As such, the general idea of preventing disease through vaccination is known in the art, and claims drawn to preventing a disease against which a vaccine is administered are not subject to a rejection based on lack of enablement.

Claim Interpretation
With regard to claim 12, the examiner understands that the claim recites either one of the recited size ranges or one of the recited concentrations or one of the recited range of the number of nucleic acid molecules. As such, prior art teaching the recited size range but not the recited concentration or number of nucleic acids is understood to read on the additional limitations of this claim. Similarly, claim 65 is understood to recite one of the required features, and a RSV F protein that is described as pre-fusion is understood to meet the additional limitations of this claim. 
With regard to claim 16, the claim recites that the antigen is derived from influenza virus. The examiner understands this claim to recite that the sequence of open reading frame the mRNA molecule administered has a sequence that encodes a protein of an influenza virus or a peptide fragment of said protein. The mRNA sequence may include modifications from the wild type influenza protein provided that the immune response achieved by a subject against the encoded protein or peptide is protective against influenza. 
Claim 56 requires that the hemagglutinin sequence be identified or designed from a machine learning model. For the purposes of examination under prior art, this is understood to be a product-by-process claim limitation. This is because the recitation of machine learning further limits the process of how the claimed composition is made, and does not recite a structural feature of the claimed composition. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. using machine learning), only to the structure implied by the steps (e.g. the recited sequence). See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).

Substantial Duplicate Claims
Applicant is advised that should claim 57 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The examiner notes that although claim 57 is an independent claim and claim 18 a dependent claim, both claims are drawn to a composition comprising the cationic lipid OF-02, a PEGylated lipid, a cholesterol based lipid, and a helper lipid at specific molar ratios along with a mRNA molecule comprising an open reading frame encoding an antigen derived from influenza virus.
Response to Arguments: Applicant did not appear to substantively address this issue in applicant’s arguments in applicant’s response mailed on 7 December 2022 (hereafter referred to as applicant’s response). As such, this rejection has been maintained.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 7, 12, 16, 18, 42, 45, 48, 55, 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0367686 A1).
Anderson et al. (hereafter referred to as Anderson) is drawn to specific compounds, as of the title and abstract of Anderson. Elsewhere in the reference, Anderson teaches lipid nanoparticles comprising OF-02 in combination with mRNA to be delivered, as of Anderson, paragraphs 0301-0304. The lipid nanoparticle of Anderson appears to have had the following composition, as of Anderson, paragraph 0307, relevant text reproduced below.

    PNG
    media_image1.png
    213
    471
    media_image1.png
    Greyscale

As to the required cationic lipid of claim 1, OF-02, as of Anderson, paragraph 0301-0304, is understood to read on this claimed requirement. Anderson teaches this at 35 mol% in the example of Anderson.
As to the required PEG conjugated lipid of claim 1, 1,2-dimyristoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethyleneglycol)-2000 (DMG-PEG-2000) of Anderson, paragraph 0307, is understood to read on this limitation. Anderson teaches this lipid at 2.5 mol%.
As to the required cholesterol-based lipid of claim 1, Anderson teaches cholesterol at 46.5 mol%, as of Anderson, paragraph 0307.
As to the required helper lipid of claim 1, Anderson teaches DOPE at 16 mol%, as of Anderson, paragraph 0307.
As to the required nucleic acid of claim 1, Anderson teaches mRNA, as of Anderson, paragraph 0307.
As to claim 1, the teachings of Anderson are not understood to be anticipatory because the amounts of various components taught in paragraph 0307 of Anderson differ from the claim amounts. For example, Anderson teaches 46.5 mol% cholesterol, which exceeds the required range of between 25% and 35% cholesterol. Nevertheless, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided in the file record. Additionally, where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a lipid nanoparticle for delivery of mRNA comprising an ionizable lipid, a PEG-lipid, cholesterol, and an additional helper lipid is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claim 2, the rationale provided by the examiner regarding optimization and routine experimentation in regard to claim 1 is understood to be applicable to claim 2.
As to claim 4, Anderson teaches DMG-PEG, cholesterol, and DOPE in paragraph 0307.
As to claim 7, Anderson teaches DMG-PEG, cholesterol, and DOPE in paragraph 0307. While the amounts of these ingredients differ from the claimed amounts, this difference is not sufficient to overcome the applied obviousness rejection. See the above optimization rationale as applied to claim 1 – this rationale is also applicable to claim 7.
As to claim 12, Anderson teaches a particle sized less than about 300 nm, as of Anderson, paragraph 0261. This appears to overlap with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 16, Anderson appears to teach that the polynucleotide can encode an antigenic peptide derived from a virus such has influenza, as of Anderson, paragraph 0247.
As to claim 18, Anderson appears to teach that the polynucleotide can encode an antigenic peptide derived from a virus such has influenza A, as of Anderson, paragraph 0247.
As to claim 42, Anderson teaches intramuscular injection as of paragraphs 0207 and 0224.
As to claim 45, Anderson teaches providing mRNA in aqueous citrate buffer and lipids in ethanol, as of paragraph 0307. These are mixed at a 3:1 ratio in a microfluidic chip device, as of Anderson, paragraph 0307.
As to claim 48, Anderson teaches using a polynucleotide encoding an antigen, antigenic peptide, or antigenic protein, as of Anderson, paragraphs 0245-0247. The skilled artisan would have understood that the term “antigen” implies that a substance is being administered with the intention that the organism to whom it is being administered elicit an immune response against said substance. Anderson teaches various bacteria and viruses in paragraphs 0247; the skilled artisan would have understood that what is intended here is that the body produce an immune response against these viruses and bacteria to prevent infection, disease, and/or severe disease due to these viruses and bacteria.
As to claim 55, Anderson teaches kits in the abstract. Anderson teaches that the kits have a vial or a syringe in paragraph 0270. The skilled artisan would have understood that the kits and the containers would have been either single use of multi-use.
As to claim 57, this is an independent claim which appears to require essentially the same subject matter as claim 1 except also requiring that the nucleic acid be mRNA and it includes an open reading frame encoding an antigen derived from influenza virus. Anderson teaches a nucleic acid such as mRNA with an open reading frame encoding an antigen derived from influenza virus on paragraph 0247. With regard to the lipids, the teachings of Anderson, paragraphs 0301-0307 are understood to render the claim requirements prima facie obvious for essentially the same reason as to why claim 1 is prima facie obvious.
As to claim 58, the rationale provided by the examiner regarding optimization and routine experimentation in regard to claim 1 is understood to be applicable to claim 2.
As to claim 59, Anderson teaches DMG-PEG, cholesterol, and DOPE in paragraph 0307.

Claim(s) 18-19, 21-22, 31, 42, 49, and 56-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0367686 A1) in view of Ciaramella et al. (US 2018/0311336 A1).
Anderson is drawn to a cationic lipid nanoparticle comprising OF-02, PEGylated lipid, cholesterol, and DOPE for delivery of a nucleic acid such as mRNA. See the rejection above over Anderson by itself, including Anderson, paragraphs 0301-0307. Anderson suggests that the nucleic acid may encode an antigenic protein from influenza, as of Anderson, paragraph 0247.
Anderson does not teach the identity of the influenza protein encoded.
Ciaramella et al. (hereafter referred to as Ciaramella) is drawn to RNA vaccines for influenza, as of Ciaramella, title and abstract. The RNA vaccines of Ciaramella may be mRNA vaccines, as of Ciaramella, paragraph 0006. The RNA vaccine of Ciaramella may be formulated in a lipid nanoparticle, as of Ciaramella, paragraph 0042. The RNA of Ciaramella may encode a hemagglutinin, as of paragraph 0125, or a neuraminidase, as of paragraph 0126.
Ciaramella does not teach OF-02.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the influenza mRNA vaccines of Ciaramella as the polynucleotide in the lipid nanoparticle of Anderson. Anderson is drawn to a lipid nanoparticle, and suggests that the lipid nanoparticle may comprise a polynucleotide that encodes a polypeptide that is an influenza antigen. While Anderson does not provide further details regarding the polynucleotide and polypeptide such as which influenza protein is encoded, the skilled artisan would have looked to Ciaramella to have determined which influenza polynucleotides to have used in the composition of Anderson. As such, the skilled artisan would have been motivated to have used the influenza antigen encoding mRNAs of Ciaramella in the lipid nanoparticle of Anderson to have predictably provided a peptide that encodes an influenza antigen, as desired by Anderson, paragraph 0247, with a reasonable expectation of success.
As to claim 18, the nucleic acid of Ciaramella encodes an antigen derived from an influenza virus.
As to claim 19, Ciaramella suggests including “at least one” RNA polynucleotide in paragraph 0097, which would have motivated the skilled artisan to have included two ore more different mRNA molecules. Ciaramella also suggests encoding both hemagglutinin and neuraminidase in paragraph 0126; this would have resulted in two proteins from the same pathogen because each influenza virus has both a hemagglutinin and a neuraminidase.
As to claim 21, Ciaramella teaches administering a nucleic acid having five open reading frames encoding five proteins in paragraph 0019, which may be hemagglutinin or another influenza protein. Ciaramella teaches encoding up two 10 antigenic polypeptides in paragraphs 0044-0045.
As to claim 22, Ciaramella teaches encoding multiple mRNA molecules of H1 through H18 in paragraphs 0018-0019. Ciaramella teaches a large number of influenza A viruses on Table 7, starting on page 60 – see through page 71 of Ciaramella for H1N1 variants, then also see H3N2 variants starting on page 71 of Ciaramella. Ciaramella teaches influenza B strains on paragraph 0589.
As to claim 31, Ciaramella teaches codon optimized mRNA as of paragraph 0024. Ciaramella teaches a 3’ and 5’ UTR along with a polyA tail after the 3’ UTR in paragraphs 0290-0292. Ciaramella teaches pseudouridine chemical modifications in paragraph 0038, with 100% of the uracil thus modified, as of Ciaramella, paragraph 0043.
As to claim 42, Ciaramella teaches formulation via intramuscular injection in paragraph 0059.
As to claim 49, Ciaramella teaches preventing influenza viral infection in paragraph 0127 and 0304. Ciaramella teaches seasonal and pandemic influenza strains in paragraph 0223.
As to claim 56, Ciaramella teaches nucleic acids encoding hemagglutinin and neuraminidase proteins in paragraph 0126. Ciaramella does not teach that these have a molecular sequence identified or designed from a machine learning model. Nevertheless, the identification and design of a sequence from a machine learning model is understood to further limit the process of how the recited nucleic acid is made, not the product itself. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. using machine learning), only to the structure implied by the steps (the recited nucleic acids). See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
As to claim 57, this claim requires all of the subject matter of claim 1 except also requires that the mRNA molecule comprises an open reading frame encoding an antigen derived from influenza virus. Ciaramella teaches the mRNA molecule encoding an antigen derived from influenza virus. Anderson teaches the lipid carrier, including OF-02 as the cationic lipid. The combination of the features of these references is understood to render the subject matter of claim 57 prima facie obvious for the reasons set forth above.
As to claim 58, the rationale provided by the examiner regarding optimization and routine experimentation in regard to claim 57 is understood to be applicable to claim 58. See the rejection of claim 2 (over Anderson by itself) above; the rationale applied to claim 2 is also understood to be applicable to claim 58.
As to claim 59, Anderson teaches DMG-PEG, cholesterol, and DOPE in paragraph 0307.
As to claim 60, Ciaramella teaches encoding multiple mRNA molecules of H1 through H18 in paragraphs 0018-0019. Ciaramella teaches a large number of influenza A viruses on Table 7, starting on page 60 – see through page 71 of Ciaramella for H1N1 variants, then also see H3N2 variants starting on page 71 of Ciaramella. Ciaramella teaches influenza B strains on paragraph 0589.
As to claim 61, Ciaramella teaches preventing influenza viral infection in paragraph 0127 and 0304. Ciaramella teaches seasonal and pandemic influenza strains in paragraph 0223.


Claim(s) 28 and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0367686 A1) in view of Ciaramella et al. (US 2018/0271970 A1).
Anderson is drawn to a cationic lipid nanoparticle comprising OF-02, PEGylated lipid, cholesterol, and DOPE for delivery of a nucleic acid such as mRNA. See the rejection above over Anderson by itself, including Anderson, paragraphs 0301-0307. Anderson suggests that the nucleic acid may encode an antigenic protein from respiratory syncytial virus (RSV), as of Anderson, paragraph 0247.
Anderson does not teach the identity of the RSV protein encoded.
Ciaramella et al. (hereafter referred to as Bahl after the second inventor) is drawn to RNA vaccines for RSV, as of Bahl, title and abstract. Bahl teaches the RSV fusion protein or a fragment thereof as the immunogenic protein or peptide, as of paragraph 0064 of Bahl. Bahl teaches “stabilized prefusion of RSV F protein” in at least paragraph 0071, 0155, and 0509.
Bahl does not teach OF-02.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the RSV mRNA vaccines of Bahl as the polynucleotide in the lipid nanoparticle of Anderson. Anderson is drawn to a lipid nanoparticle, and suggests that the lipid nanoparticle may comprise a polynucleotide that encodes a polypeptide that is an RSV antigen. While Anderson does not provide further details regarding the polynucleotide and polypeptide such as which RSV protein is encoded, the skilled artisan would have looked to Bahl to have determined which RSV polynucleotides to have used in the composition of Anderson. As such, the skilled artisan would have been motivated to have used the RSV antigen encoding mRNAs of Bahl in the lipid nanoparticle of Anderson to have predictably provided a peptide that encodes an RSV antigen, as desired by Anderson, paragraph 0247, with a reasonable expectation of success.
As to claim 28, Bahl teaches a mRNA molecule with an open reading frame encoding the RSV prefusion F protein, as of Bahl, at least paragraph 0071, 0155, and 0509.
As to claim 62, this is an independent claim requiring all of the subject matter of claim 1 except also requires that the mRNA molecule comprises an open reading frame encoding an antigen derived from RSV F protein. Bahl teaches the mRNA molecule encoding an antigen derived from RSV F protein. Anderson teaches the lipid carrier, including OF-02 as the cationic lipid. The combination of the features of these references is understood to render the subject matter of claim 62 prima facie obvious for the reasons set forth above.
As to claim 63, the rationale provided by the examiner regarding optimization and routine experimentation in regard to claim 1 is understood to be applicable to claim 63. See the rejection of claim 2 (over Anderson by itself) above; the rationale applied to claim 2 is also understood to be applicable to claim 63.
As to claim 64, Anderson teaches DMG-PEG, cholesterol, and DOPE in paragraph 0307.
As to claim 65, Bahl’s teaching of a prefusion protein in paragraph 0509 is understood to read on the additional limitations of this claim.
As to claim 66, Bahl teaches prevention of RSV infection in paragraph 0219.

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied obviousness rejections, as of applicant’s response on 7 December 2022 (hereafter referred to as applicant’s most recent response). These arguments are addressed below.
Applicant presents the following arguments as of page 12 of applicant’s response, in regard to the Anderson et al. (US 2016/0367686 A1) reference.

    PNG
    media_image2.png
    114
    642
    media_image2.png
    Greyscale

In response, the examiner takes the position that the term “limited”, as used in the above-reproduced paragraph, renders this paragraph of applicant’s response to be an improper description of what is taught by Anderson. What is actually taught by Anderson is that in the composition detailed in paragraph 0307 of Anderson, the cholesterol-based lipid is present at 46.5 mol% and the helper lipid is present at 16 mol%. These values differ from the claimed amount, and it is for that reason that the examiner did not reject the instant claims as anticipated by Anderson. Nevertheless, to state that Anderson is “limited” to these amounts fails to consider that the skilled artisan would have been motivated to have optimized the amounts of these ingredients in accordance with MPEP 2144.05(II), as explained on page 9 of the prior office action. In addition, other prior art references relied upon by the examiner include cholesterol-based lipids and/or helper lipids in amounts that overlap with the claimed amounts. See e.g. Ciaramella ‘336, paragraph 0050.
In applicant’s response, page 12, bottom paragraph and onto page 13, applicant cites Table 3 of the instant application as providing comparative data showing the alleged improvements of the claimed invention. The examiner has reproduced Table 3 below.

    PNG
    media_image3.png
    388
    646
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    624
    631
    media_image4.png
    Greyscale

With regard to the formulation MC3, this appears to have the following formulation, as of the instant specification on page 79, paragraph 00289, relevant text reproduced below.

    PNG
    media_image5.png
    166
    679
    media_image5.png
    Greyscale

In view of this teaching, the examiner has cited Jayaraman et al. (Angewandte Chemie International Edition, Vol. 51, 2012, pages 8529-8533). Jayaraman et al. (hereafter referred to as Jayaraman) teaches lipid nanoparticles intended for siRNA delivery, as of Jayaraman, page 8529, title and abstract. The lipid nanoparticle of Jayaraman comprises the following cationic lipid, as of Jayaraman, relevant figure reproduced below.

    PNG
    media_image6.png
    300
    664
    media_image6.png
    Greyscale

The formulation of Jayaraman comprises the following lipids in the following molar ratios, as of Jayaraman, page 8530, left column, top paragraph, relevant text reproduced below.

    PNG
    media_image7.png
    159
    675
    media_image7.png
    Greyscale

As such, Jayaraman teaches the cationic lipid at 40 mol%, the PEGylated lipid at 10 mol%, cholesterol at 40 mol%, and DSPC as the helper lipid at 40 mol%. As best understood by the examiner, this is the formulation of MC3 used as a comparative example in the instant application, e.g. at figure 1.
The examiner has drawn the following table in an attempt to compare the comparative example of the instant application (e.g. MC3) and the prior art of Anderson.

    PNG
    media_image8.png
    481
    819
    media_image8.png
    Greyscale

In order to overcome a prima facie case of obviousness based upon unexpected and superior results, applicant must compare the claimed invention to the closest subject matter that actually exists in the prior art. See MPEP 716.02(e). It is the examiner’s position that applicant’s comparison of the claimed invention to the MC3 formulation is not a comparison to the closest subject matter that actually exists in the prior art. This is because the composition in paragraph 0307 of Anderson is closer to the claimed invention than is the MC3 composition that was used by applicant as a comparative. This is at least because
the composition of Anderson uses the same cationic lipid as the claimed invention, whereas the MC3 composition uses a different cationic lipid as compared with the claimed invention; and
the composition of Anderson uses an amount of PEGylated lipid that is within the claimed range, whereas the MC3 composition appears to use an amount of PEGylated lipid that is over 3.5 times greater than the maximum recited concentration of PEGylated lipid.
As such, for at least these reasons, the MC3 composition is not as close to the claimed invention as the closest subject matter that actually exists in the prior art. As such, even if, purely en arguendo, applicant was to have shown superior results of the claimed composition as compared with that of the MC3 composition, these superior results would not be probative of non-obviousness because they are not a comparison to the closest prior art.
Applicant then makes the following argument on page 13, relevant text reproduced below.

    PNG
    media_image9.png
    80
    635
    media_image9.png
    Greyscale

As best understood by the examiner, the formulation referred to here is the following formulation, as of the instant specification, page 47, Table #3 reproduced below with annotation by the examiner.

    PNG
    media_image10.png
    388
    651
    media_image10.png
    Greyscale

As an initial matter, the examiner takes the position that the description in applicant’s arguments does not appear to be an accurate characterization of Study #1 of Table 3, because the relevant formulation actually appears to comprise 10 mol% helper lipid (DSPC) rather than 16 mol% lipid. Regardless, the examiner takes the position that the formulation of Anderson, paragraph 0307, is closer to the claimed formulation than is the comparative formulation in Study #1. To help make that point clear, the examiner has provided the following table, which is set forth below.

    PNG
    media_image11.png
    170
    1850
    media_image11.png
    Greyscale

Data for this table is taken from the instant claims, the instant specification, and prior art reference Anderson et al. (US 2016/0367686 A1). In this table, the left-most column specifies each lipid component. The second to the left most column specifies the composition recited by instant claim 7. The middle column specifies the column specified as of the second line Example 1 on Table 3 on page 47 of the instant specification; this is the example pointed out in the above-reproduced table from the instant specification and will hereby be referred to as the comparative example in the instant specification. The second to the right most column specifies the composition in paragraph [0307] of Anderson et al. (US 2016/0367686 A1). And the right most column is a determination by the examiner of whether the composition of Anderson or of the comparative example is closer to the claimed invention. 
As such, the examiner’s understanding of the above data is the following: In the case of the PEG lipid and the sterol, the comparative example in the instant specification is closer to the claimed invention than is the composition of Anderson with regard to the amount of each component. However, in the case of the amounts of the cationic and helper lipids, the amounts taught by Anderson are closer to the claimed invention than the amounts disclosed by the comparative example in the instant specification. Additionally, the composition of Anderson uses the same helper lipid as the instantly claimed composition of instant claim 7 (DOPE), whereas the composition of the comparative example in the instant specification uses a different helper lipid as of instant claim 7 (DSPC). 
Therefore, on the whole, it is the examiner’s position that the composition of Anderson is closer to the claimed invention than the comparative example in the instant specification. As such, comparison of the claimed invention against the comparative example in the instant specification is not considered to be a comparison to the closest prior art, as per MPEP 716.02(e). As such, the data presented by applicant does not appear to be probative of non-obviousness.
With regard to the Ciaramella ‘336 and ‘970 references, applicant argues that these references fail to teach or suggest the instantly claimed OF-02 containing lipid nanoparticles. This is not persuasive. The applied rejection is over Anderson et al. (US 2016/0367686 A1) in view of the Ciaramella ‘336 and ‘970 references, and this combination includes all of the required ingredients, including OF-02. As such, applicant’s argument with regard to the Ciaramella references are not persuasive because they relate to the Ciaramella references by themselves and not to the combination of Anderson with the Ciaramella references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7, 12, 16, 18-19, 21-22, 31, 42, 45, 48-49, and 55-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 12-13, 19, 21, 25-29, 32-33, 35-36, 38-40, 42-43, 45, and 50-53 of copending Application No. 17/843,445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a pharmaceutical composition for delivery of a nucleic acid. The pharmaceutical composition comprises OF-02 as the cationic lipid, as well as a PEG conjugated lipid, a cholesterol based lipid, and a helper lipid in specific ratios.
The copending claims are drawn to an influenza vaccine comprising eight mRNAs, as of copending claim 1. The formulation of the conflicting claims comprises a cationic lipid which may be OF-02, as well as DMG-PEG2000 (a PEG lipid), cholesterol, and DOPE (dioleoyl phosphatidylethanolamine, which is a helper lipid) at specific amounts, as of conflicting claim 32.
The instant and copending claims differ because the copending claims require mRNAs comprising an open reading frame encoding eight different influenza antigens, which is not required by the instant claims. In contrast, instant claim 1 does not specify that the antigen is an influenza antigen, and instant claim 18, which does recite an influenza antigen, appears to require only a single such antigen. Nevertheless, the subject matter of copending claim 32 appears to be within the scope of that of the instant claims to the extent that copending claim 32 requires OF-02 as the cationic lipid and eight different influenza antigens. As such, this results in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The examiner has not rejected instant claims 28 and 62-66 under this ground of rejection. This is because instant claims 28 and 62-66 are drawn to administering an antigen for respiratory syncytial virus (RSV), rather than an antigen for influenza. As vaccinating for influenza is the primary purpose of the composition and method of the copending claims, the skilled artisan would not have been motivated to have substituted a RSV antigen in place of the influenza antigen of the copending claims.
Note Regarding Reference Date: The examiner has reproduced below relevant text from MPEP 804(I)(B)(1)(b)(ii).

If both applications [examiner note: i.e. the instant and copending applications] are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) [examiner note: but not 119(e)] with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

The instant application is a divisional of application 17/520,200, filed on 5 November 2021, which claims foreign priority to EP 21315198.8, filed 13 October 2021. The copending application was filed on 17 June 2022 and claims priority to foreign priority document EP 213151198.9, filed on 13 October 2021. Therefore, the instant and copending claims are understood to have the same effective filing date. The above-reproduced paragraph from the MPEP explains how the issue of the instant and copending applications having the same filing date should be addressed by the examiner.
Response to Arguments: In applicant’s response on page 14, applicant argues that the claims of the ‘445 application are directed to octavelent mRNA that encodes 8 different influenza antigens. This is not persuasive. The claims of the ‘445 application are not directed only to octavalent mRNA, but are also directed to a lipid nanoparticle formulation that includes the required claimed features. See e.g. copending claim 25, reciting the required cationic lipid, and copending claims 27-28, reciting the amounts of various lipid ingredients. As such, applicant’s arguments do not appear to be a full characterization of the requirements of the copending claims. Additionally, instant claim 22 recites one or more mRNA molecules encoding for more than 8 hemagglutinin and neuraminidase antigens, which covers claims drawn to eight influenza antigens.

Claims 1-2, 4, 7, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-11, 13-20, 23-24, and 26 of copending Application No. 17/611,020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a pharmaceutical composition for delivery of a nucleic acid. The pharmaceutical composition comprises OF-02 as the cationic lipid, as well as a PEG conjugated lipid, a cholesterol based lipid, and a helper lipid in specific ratios.
The copending claims are drawn to a process of encapsulating mRNA encoding a protein or peptide. The lipid particle in the copending claims may include a cationic lipid that may be OF-02, as of copending claim 4, a helper lipid, a cholesterol lipid, and a PEG modified lipid, as of copending claim 2. The lipids may be present in specific ranges of ratios, as of copending claims 8 and 11.
The instant and copending claims differ because the copending claims are drawn to a method of making a composition, whereas the instant claims are drawn to the composition itself. Nevertheless, the lipid nanoparticle made by the method of the copending claims would have included all of the features of the copending claims, though the amounts of the different types of lipids would have overlapped with the claimed amounts, thereby effectively rendering the claimed subject matter prima facie obvious. As such, this would have resulted in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments: In applicant’s response, applicant argues that the copending claims are drawn to a process of encapsulating mRNA, which is alleged to be a patentably distinct process from the instant composition claims. This is not persuasive. The fact that the copending claims are drawn to a process whereas the instant claims are drawn to a product is not sufficient in and of itself to overcome the applied double patenting rejection. The relevant issue is whether the instantly claimed subject matter would have been effectively anticipated by or effectively obvious over the composition formed by the method of the copending claims. Nothing in applicant’s response refutes the examiner’s position that the claimed subject matter would have been obvious over the composition made by the method of the copending claims; as such, the double patenting rejection has been maintained.

Claims 16, 18-19, 21-22, 31, 42, 49, and 56-61 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4, 6-7, 8-11, 13-20, 23-24, and 26 of copending Application No. 17/611,020 in view of Ciaramella et al. (US 2018/0311336 A1).
Claims 16, 28 and 62-66 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4, 6-7, 8-11, 13-20, 23-24, and 26 of copending Application No. 17/611,020 in view of Ciaramella et al. (US 2018/0271970 A1).
The instant claims are drawn to a pharmaceutical composition for delivery of a nucleic acid. The pharmaceutical composition comprises OF-02 as the cationic lipid, as well as a PEG conjugated lipid, a cholesterol based lipid, and a helper lipid in specific ratios.
The copending claims are drawn to a process of encapsulating mRNA encoding a protein or peptide. The lipid particle in the copending claims may include a cationic lipid that may be OF-02, as of copending claim 4, a helper lipid, a cholesterol lipid, and a PEG modified lipid, as of copending claim 2. The lipids may be present in specific ranges of ratios, as of copending claims 8 and 11.
The copending claims are silent as to the purpose of the mRNA.
Ciaramella et al. (hereafter referred to as Ciaramella) is drawn to RNA vaccines for influenza, as of Ciaramella, title and abstract. The RNA vaccines of Ciaramella may be mRNA vaccines, as of Ciaramella, paragraph 0006. The RNA vaccine of Ciaramella may be formulated in a lipid nanoparticle, as of Ciaramella, paragraph 0042. The RNA of Ciaramella may encode a hemagglutinin, as of paragraph 0125, or a neuraminidase, as of paragraph 0126.
Ciaramella ‘970 et al. (hereafter referred to as Bahl after the second inventor) is drawn to RNA vaccines for RSV, as of Bahl, title and abstract. Bahl teaches the RSV fusion protein or a fragment thereof as the immunogenic protein or peptide, as of paragraph 0064 of Bahl. Bahl teaches “stabilized prefusion of RSV F protein” in at least paragraph 0071, 0155, and 0509.
It would have been prima facie obvious for one of ordinary skill in the art to have used the mRNA of Ciaramella and/or Bahl in the composition made by the method of the copending claims. The method of the copending claims is drawn to a method of making a lipid nanoparticle comprising mRNA; however, the copending claims are silent as to the type of mRNA that is encapsulated. Ciaramella and Bahl mRNA which encodes for an antigen for influenza and/or RSV for vaccination for influenza and RSV. As this would have been a well-known use of mRNA, the skilled artisan would have been motivated to have incorporated the mRNA of Ciaramella and/or Bahl into the method of the copending claims in order to have predictably produced a lipid nanoparticle with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments: Applicant has provided arguments regarding these rejections, as of page 15 of applicant’s response. Applicant argues that the Ciaramella references fail to teach or suggest the claimed OF-02 containing lipid nanoparticle. This is not persuasive as the rejection is over the copending claims in view of the Ciaramella references, not over Ciaramella by itself. As such, arguments specific to the Ciaramella references are not persuasive as they appear to address the Ciaramella references individually rather than the combination of references.

Claims 1-2, 4, 7, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8, 12, 17, 22-25, 30-31, 37, 40, 45-46, 50, 57, and 59-60 of copending Application No. 17/292,673 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a pharmaceutical composition for delivery of a nucleic acid. The pharmaceutical composition comprises OF-02 as the cationic lipid, as well as a PEG conjugated lipid, a cholesterol based lipid, and a helper lipid in specific ratios.
The copending claims are drawn to a method of ocular delivery of mRNA, as of copending claim 1. The mRNA is delivered in a lipid nanoparticle comprising cationic lipids, non-cationic lipids, cholesterol based lipids, and PEG modified lipids, as of copending claim 57 in a range of amounts. The cationic lipid may be OF-02, as of copending claim 23.
The instant and copending claims differ because the copending claims are drawn to a method for treating an ocular disease, whereas the instant claims are drawn to a composition. Nevertheless, the lipid nanoparticle used in the method of the copending claims would have included all of the features of the copending claims, though the amounts of the different types of lipids would have overlapped with the claimed amounts, thereby effectively rendering the claimed subject matter prima facie obvious. As such, this would have resulted in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection does not apply to instant claims reciting that the mRNA molecule encodes an antigen such as instant claim 16. This is because, as the eye is a very sensitive organ, the skilled artisan would not have been motivated to have administered a vaccine and/or antigen to the eye.
Response to Arguments: In applicant’s response, page 14, applicant argues that the copending claims are drawn to a method of ocular delivery of lipid nanoparticle encapsulated mRNA, which is alleged to be patentably distinct from the claimed composition. This is not persuasive. The fact that the copending claims are drawn to a process whereas the instant claims are drawn to a product is not sufficient in and of itself to overcome the applied double patenting rejection. The relevant issue is whether the instantly claimed subject matter would have been effectively anticipated by or effectively obvious over the composition formed by the method of the copending claims. Nothing in applicant’s response refutes the examiner’s position that the claimed subject matter would have been obvious over the composition used in the method of the copending claims.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612